Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 9-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation that the recycled first thermoplastic polymer material is “free” of a second thermoplastic polymer material.  The specification provides support for “substantially free” but not for “free.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-10, 12-21, 23-25, 27-28 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wildeman, U.S. Patent Application Publication No. 2004/0087230.
Wildeman discloses an article of apparel such as a shoe.  The shoe can be made from a nonwoven thermoplastic material.  Scraps from making the nonwoven which makes up the shoe can be recycled to form additional textile fibers which can be used to make articles of apparel such as shoes.  See abstract as well as paragraph 0008.  The textile made from the recycled textile can comprise all thermoplastic polymer without a second polymer.  See paragraph 0029.  The thus formed nonwoven textiles can be used to make the upper portion of a shoe, as well as being bonded to the sole and other areas of the shoe.  See paragraph 0019.   Note that forming the extruded filaments into a nonwoven is necessarily a step of mechanically manipulating the filaments and the thus formed nonwoven.  The nonwoven is heat bondable to another textile material.  See paragraph 0005, 0007.  
With regard to the limitation that the first recycled polymer is free from a second recycled polymer, since the small amount of residual adhesive is also a polyester which includes a minor fraction of an isomer of the poly terephthalic acid which makes up the polymer of fibrous material, the first recycled thermoplastic material does not include as second thermoplastic polymer, as shown by the fact that both the adhesive and the material of the fibrous material are polyester.  See paragraphs 0021-0029.  Or, in the alternative, if the presence of the minor fraction of the isomer of the polyester polymer in the small amount of adhesive on the nonwoven is considered a second thermoplastic polymer, since Wildeman teaches that it was known to remove the residual adhesive, it would have been obvious to have removed the residual adhesive in order to remove any additional materials.    See paragraph 0025.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 22, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wildeman, U.S. Patent Application Publication No. 2004/0087230 in view of Dua et al, U.S. Patent Application Publication No. 2006/0276095.
 Wildeman discloses an article of apparel such as a shoe.  The shoe can be made from a nonwoven thermoplastic material.  Scraps from making the nonwoven which makes up the shoe can be recycled to form additional textile fibers which can be used to make articles of apparel such as shoes.  See abstract as well as paragraph 0008.  The textile made from the recycled textile can comprise all thermoplastic polymer without a second polymer.  See paragraph 0029.  The thus formed nonwoven textiles can be used to make the upper portion of a shoe, as well as being bonded to the sole and other areas of the shoe.  See paragraph 0019.   
Wildeman differs from the claimed invention because it does not disclose that the thermoplastic polymer is polyurethane and does not disclose the particular types of bonding set forth in claim 26.
However, Dua discloses at paragraph 0031 that any thermoplastic polymer, (one which is capable of being spunbond or meltblown), can be used to form nonwoven fabrics for footwear.  Dua teaches that thermoplastic polyurethane is a suitable material for forming nonwoven shoe components.  See paragraph 0031.  Dua also teaches that the nonwoven can be subjected to differential bonding to produce a particular surface topography depending on the strength and appearance desired in the finished product.
Therefore, it would have been obvious to have employed differential bonding and to have employed thermoplastic polyurethane as taught by Dua in view of the teaching of Dua that the thermoplastic polyurethane produces a material which is recyclable, (see paragraph 0035), and to provide the desired appearance and structure to the shoe through  the bonding techniques.
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. Applicant argues that Wildeman does not anticipate the claims as amended because it employs a second polymer as the adhesive.  However, as set forth above, Wildeman either anticipates the claims as amended if the fact that the second polymer is also a terephthalic acid polyester polymer means that the two polymers are the same, (both terephthalic acid polyester polymers), or in the alternative, it would have been obvious to have removed the minor amount of residual adhesive as disclosed in Wildeman so that only one material was present.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789